Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed 08 February 2021 has been entered.
	The Request for Continued Examination filed has been carefully considered. The following information has been made of record in the RCE filed for the instant application:
1. No Claims have been canceled.
2. No new Claims have been added.
3. Claims 1, 17 and 35 have been amended. 
4. Remarks drawn to rejections under 35 USC 103.
	Claims 1-50 are pending in the case.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-50 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al (PLOS Pathogens, 2014, 10(11), 1-17, cited in IDS filed 02/02/2019; of record) in view of Shirey et al (Nature, 2013, 497, 498-503; cited in IDS filed 02/02/2019; of record) and further in view of Christ et al (US 5,681,824; of record) and Baize et al (Clin. Exp. Immunol. 2002, 128, 163-128; cited in IDS filed 10/02/2019; of record).
, IL-6, IL-8 (as in claims 7, 25 and 41). The shed GP activity is mediated through toll-like receptor TLR-4, and is dependent on GP glycosylation (abstract; page 2, left col., first full paragraph; page 3, right col., third full paragraph). Treatment of cells with anti-TLR4 antibody considerably reduced the release of TNF and IL-6 (page 6, right col., first full paragraph under the sub heading). This teaching is a suggestion that the use of an antagonist of TLR4 activation would treat EBOV infection and thereby reduce viremia in a patient infected with Ebola virus. However, Perez does not expressly teach the use of Eritoran as the active agent in the method of instant claims 1-50.
	Shirey et al teaches that the TLR4 antagonist Eritoran (the active agent recited in instant claims 1, 17 and 35) offers protection from viral infection. This teaching in view of Perez tells one of ordinary skill in the art that Eritoran can be used as an active agent in a method of reducing viral infections as in instant claims 1, 17 and 35.
	Christ teaches that sceptic shock triggers an immunological response leading to a cascade of release of cytokines like TNF, IL-1, IL-6 and IL-8 (col. 1, lines 35-37). The compound used in its method of treatment is compound of formula 1 (cols. 3-4-top), which is the instant compound Eritoran. The compound of formula 1 inhibited the production of TNF and IL-6 (col. 23, Example C; as in claims 7, 25 and 41). The sodium salt of compound 1 can also be used (col. 28, claim 17 of Christ; as in instant claim 2). Since the compound of formula 1 or its salt inhibits the production of pro-inflammatory cytokines like TNF, IL-1, IL-6 and IL-8 it can be used in the instant method of treating/reducing filoviruses like Ebola and Marburg virus in a patient in view fever (col. 24, line 27; as in claim 12, 30 and 46). In view of this teaching, the artisan would administer the instant compound following the onset of fever and the other symptoms as in claims 12, 30 and 46. The pharmaceutical formulations of Christ’s compound can be in any suitable form for administration including intravenous, intramuscular, intraarterial, administration through catheters, injection etc. (col. 13, lines 24-57; as in claims 13, 14, 31, 32, 47 and 48). The other forms of administration as in claims 13, 31 and 47 would also be obvious to the artisan since they are all well-known alternative forms in the pharmaceutical art. The dosage of the compound is 0.01-50mg (col. 13, lines 18-22; as in claims 1, 16, 17, 22, 30, 34, 35, 38 and 50). Since the teachings of Christ, in view of Perez and Shirey suggest the administration of Eritoran for treating/reducing viral infections (viremia) like filovirus, Ebola and Marburg viruses, it would be obvious to the artisan to administer Eritoran or its salt following testing positive for the viral infections as in claims 4, 22, 38 and further administer a therapeutically effective amount of an antiviral compound in the claimed method (as in claims 3, 21 and 37). The administration of the instant active agent to a subject in need thereof is obvious irrespective of what types of tests are used to detect the presence of the virus (as in claims 5, 23 and 39).
	Baise et al teaches that in Ebola virus infection high levels of chemokines, MIP-1, MIP-1, are seen (page 163, right col, page 166-Discussion; limitations of claims 8, 26 and 42). In view of this teaching and the teachings of Perez, Shirey and Christ regarding proinflammatory cytokines, one of ordinary skill in the art would look for decrease in the levels of cytokine as in claims 6-8, 24-26 and 40-42 and the increase/decrease of levels respectively as in claims 9-11, 27-29 and 43-45. Since Shirey et al teaches that Eritoran reduced viral titers in influenza 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to administer Eritoran or its salt as an active agent in the method of treating/reducing viremia in a patient infected with Ebola, Marburg and filovirus infections since proinflammatory cytokines are mediated in such infections via TLR4. The prior art suggests using Eritoran, a TLR4 inhibitor, for treating/reducing such infections.
	One of ordinary skill in the art would be motivated to use Eritoran as the active agent in the claimed methods since Shirey teaches that Eritoran reduced mortality when administered soon after infection (up to 6 days after infection) and may enable effective treatment/reduction in infections other than influenza.

Response to Applicant’s Remarks
	Applicant has traversed the rejection of the instant claims under 35 USC 103 arguing that:
	The effects of administering eritoran or a pharmaceutically acceptable salt thereof cause a reduction of viremia in the infected patient. The combination of the cited art does not teach or suggest a method of reducing viremia in a patient. Perez teaches that anti-TLR4 antibody diminishes secretion of cytokines induced by glycoproteins of Ebola virus in vitro. It does ot suggest the anti-TLR4 antibody has any effect on Ebola virus in an infected patient, nor is there a suggestion that it can reduce viremia. 
	Unlike Ebola virus, influenza infects a human orally and mainly proliferates in the lungs. Ebola virus mainly proliferates in the liver. The infection routes of the two viruses are different. 
	Applicant’s arguments have been considered but are not found to be persuasive.
	Perez teaches that treatment of cells with anti-TLR4 antibody considerably reduced the release of TNF and IL-6 associated with Ebola infection. This teaching of Perez suggests to the artisan that any agent, other than antibody, which will inhibit the mediation of proinflammatory activity should treat/reduce the Ebola infection. Shirey et al teaches that the TLR4 antagonist Eritoran offers protection from viral infection. Shirey may not teach protection from Ebola infection using Eritoran. However, the teaching that Eritoran is a TLR4 antagonist suggests that it can be a potential drug candidate for treating Ebola infection.
	Christ teaches that Eritoran inhibited the production of TNF and IL-6. The sodium salt of Eritoran can also be used. Since Eritoran or its salt inhibits the production of pro-inflammatory cytokines like TNF, IL-1, IL-6 and IL-8 it can be used in the instant method of treating/reducing filoviruses like Ebola and Marburg virus in view of the teachings of Perez and Shirey. It is true that Christ’s teaching is with regard to sceptic shock. However, the cytokines released in sepsis are also involved in Ebola infection. Hence, the teaching of Christ, in view of Perez and Shirey does suggest that there is a reasonable expectation of success in treating/reducing Ebola, other filovirus infections and Marburg infection using eritoran as the active agent. How or where the virus proliferates is not important as long as the art suggests the use of eritoran in the instant method of treatment/reduction of viremia.  

MIP-1, MIP-1, are seen. In view of this teaching and the teachings of Perez, Shirey and Christ regarding proinflammatory cytokines, one of ordinary skill in the art would look for decrease in the levels of cytokine in the instant method too. Baise need not necessarily discuss eritoran since it is taught by Shirey and Christ. 
At paragraph 0030 (page 11) in the specification, applicant teaches that the instant invention is directed to treating patient infected with Ebola virus via administration of an inhibitor of TLR4. At paragraph 0031 (page 12) applicant cites the Baize reference regarding the association of Ebola fatalities with high levels of pro-inflammatory cytokines and eritoran reduced these, and at para 0032 it teaches that compounds suitable for use in the instant method include inhibitors of TLR4. These disclosures in the specification are suggested by the combined teachings of the prior art, especially Shirey. When the combined teachings of the prior art clearly suggest the use of the claimed active agent in the instant method it does not constitute hindsight. Since the combined teachings of the cited prior suggest what is done in the instant method, the instant claims are rendered obvious. The rejection is maintained.


Conclusion
 Pending claims 1-50 are rejected



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623